



Exhibit 10.1
SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into and effective as of August 21, 2019, subject to the terms and
conditions set forth herein, by and between Carl C. Liebert III (“Executive”)
and AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s
employment with and separation from the Company.
1.
Separation Date and Terms. As of July 22, 2019, by mutual agreement with the
Company, Executive left his position as Chief Executive Officer and President of
the Company, and, as of July 23, 2019, Executive resigned from the Board of
Directors of the Company. Executive will continue to be employed by the Company
in a non-executive capacity, on an as needed basis from time to time as
requested by the Company, through August 21, 2019 (the “Separation Date”), at
which time Executive’s employment with the Company and in any and all other
positions with the Company that Executive holds shall terminate (including, but
not limited to, as an officer or director of any subsidiary of the Company, and
being a member on any committees). While executive is employed through the
Separation Date, Executive will continue to receive his base salary and
participate in the Company’s tax-qualified retirement and welfare plans, in each
case as in effect for Executive as of the date hereof, in accordance with the
terms thereof (less applicable deductions and withholdings in accordance with
Company’s usual payroll practices and procedures). On the next regularly
scheduled payroll date following the Separation Date, the Company will pay to
Executive: (a) all wages earned through the Separation Date and (b) any accrued
and unused vacation as of the Separation Date paid in accordance with the
applicable Company policy. Except as set forth herein, including the amounts to
be paid pursuant to the preceding sentence, Executive acknowledges that the
Company owes no other wages, commissions, bonuses, vacation pay, sick pay, or
benefits to Executive as of the Separation Date.

2.
Company Consideration. For and in consideration of the promises made by
Executive in this Agreement, subject to Executive executing this Agreement and
not revoking this Agreement prior to the expiration of the 7-day revocation
period provided in this Agreement (the date of such expiration being hereinafter
referred to as the (“Effective Date”), and subject to Executive’s compliance
with Executive’s restrictive covenant obligations (as limited by Section 7
herein) in this Agreement and in any other existing agreements with the Company
executed by Executive, including by electronic signature, AutoNation agrees as
follows:

(a)
Severance Payment. To pay Executive severance pay in the total gross amount of
$3,750,000 less applicable taxes and other withholdings and authorized or
required deductions. The severance pay will be disbursed in 36 installments of
$104,166.67 (less withholdings and deductions) in accordance with the Company’s
normal payroll schedule. Subject to Section 15(l), the first installment will be
disbursed on the Company’s first payroll date following the Effective Date. The
remaining installments will be disbursed on a consecutive semi-monthly basis
following payment of the first installment.

(b)
2019 Pro Rata Bonus Payment. To pay Executive an additional payment equal to the
annual bonus that Executive would have been entitled to receive in respect of
the 2019 fiscal year, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive, shall be pro-rated for the number of days Executive was employed
during the calendar year through the Separation Date and paid in a lump sum at
the same time bonuses are paid to other executives of the Company, but in no
event later than March 15, 2020 (less withholdings and deductions). The
performance pay-out percentage applied to Executive’s target bonus shall be the
same as that applied to other executives of the Company.

(c)
COBRA Severance Payment. To pay to Executive an additional severance payment
equal to $19,095.48, representing the cost of health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), which amount
will be grossed up for taxes, based on current health, dental and vision
elections for an eighteen (18) month period. Subject to Section 15(l), this
additional severance payment will be disbursed to Executive in one lump-sum no
later than the Company’s first payroll administratively feasible following the
Effective Date. This additional severance payment will be subject to applicable
taxes and withholdings.

(d)
No Entitlement. The payments and benefits provided in this Section 2 are in
accordance with the Employment Agreement and AutoNation shall not be obligated
to provide any additional consideration other than the consideration discussed
in this Section 2. The benefits provided to Executive by AutoNation pursuant to
this Section 2 represent benefits that Executive would not be entitled to absent
this Agreement (other than COBRA at Executive’s own expense).






--------------------------------------------------------------------------------





3.
Other Benefits. Executive must elect to receive COBRA if Executive wants
continuation coverage under the Company’s group health benefits programs.
Executive’s right to COBRA and the time for electing COBRA and making the
required COBRA payments will be explained in a separate COBRA notice package,
which will be provided to Executive within the timeframe required by applicable
law. As of the Separation Date, other than the benefits set forth in Section 3
and 4 of this Agreement, Executive is no longer eligible to participate in any
other benefit programs offered by the Company, including, but not limited to,
vacation and the 401(k) plan. If Executive participated in the AutoNation
Deferred Compensation Plan, Executive will be entitled to a payout of
Executive’s account balances in such plan in accordance with Executive’s
election and the terms of the plan. The Company shall provide Executive with any
and all reasonably available documents relative to Executive’s accrued benefits
upon written request by Executive. Additionally, the Company (or an authorized
representative thereof) shall execute any and all necessary documents to
effectuate, or enable the Executive to effectuate, any “roll over” or transfer
of accrued benefits in accordance with applicable law. With respect to the
Executive’s relocation being administered through Aires, the Company will pay
(a) the Executive’s relocation expenses incurred through July 31, 2019 in
accordance with its relocation policy, (b) the expenses of continued storage of
Executives household goods through August 31, 2019, (c) the expenses of
Executive’s temporary housing through August 23, 2019, and (d) any additional
relocation expenses of Executive incurred through Aires on or after August 1,
2019 of up to $45,644, grossed up for taxes. Any additional amounts incurred by
Executive for relocation expenses incurred through Aires or otherwise shall be
the responsibility of Executive. Notwithstanding the terms of the Company's
relocation assistance policy, Executive shall not have any reimbursement
obligation for such relocation assistance based on the termination of his
employment on the Separation Date.

4.
Equity Awards.

(a)
Executive will receive no further equity awards after July 22, 2019.

(b)
Executive’s equity awards, other than the Sign-On Award (as defined below),
including restricted stock units and performance-based restricted stock units,
will cease vesting as of the Separation Date, and all of such unvested equity
awards, including restricted stock units and performance-based restricted stock
units, will terminate and be forfeited as of the Separation Date.

(c)
Solely with respect to the award of 217,834 restricted stock units granted on
March 11, 2019 (the “Sign-On Award”), Executive shall be treated as “retirement”
eligible as of the Separation Date and, subject to Executive’s compliance at all
times with the covenants set forth in Sections 6, 7 (in respect of restrictive
covenants and confidentiality), 9 and 10 below, Executive will not forfeit the
Sign-On Award, and AutoNation will deliver the shares of AutoNation common stock
under the Sign-On Award in the amount and on the schedule set forth below:

Vesting/Delivery Date
Amount
March 11, 2020
 1/3 of the Award (72,611 shares)
March 1, 2021
 1/3 of the Award (72,611 shares)
March 1, 2022
 1/3 of the Award (72,612 shares)

Notwithstanding the foregoing, in the event that Executive violates any
restrictive covenants or confidentiality agreement (as limited by Section 7
herein) which would give rise to the forfeiture of the Sign-On Award, any such
violation must be material (as determined by the Company in its reasonable
discretion) in order for any forfeiture to occur, notwithstanding that such
restrictive covenants and confidentiality agreement do not contain a materiality
qualifier.
5.
Cooperation. Executive agrees to make himself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which Executive worked while an employee of the Company.
The Company acknowledges that Executive may have other full-time employment and
the Company agrees that it will use its reasonable efforts to minimize the
amount of time that any such consultation shall require of Executive. Executive
further agrees not to testify for, appear on behalf of, or otherwise assist in
any way any individual, company, or agency in any claim against the Company by
private third parties, unless and only pursuant to a lawful subpoena issued to
Executive. Except as provided in Section 12, Executive also agrees to promptly
notify the Company upon receipt of any notice or contact (including whether
written or oral, and including any subpoena or deposition notice) requesting or
compelling information or Executive’s testimony or requesting documents related
to matters which Executive worked on while an employee of the Company, and
Executive agrees to coordinate with the Company in any response thereto.






--------------------------------------------------------------------------------





6.
Confidential Information. Executive agrees that the non-public records,
information, files, lists, operations data, and other materials of the Company
that Executive created, used, or had access to during his employment with the
Company belong exclusively to the Company and are confidential. Executive
further agrees that non-public information or records relating to his employment
with the Company, including any circumstances surrounding his separation which
have not been publicly disclosed, any non-public interactions with any Company
employees or directors, and, except as otherwise provided in this Agreement, any
claims Executive may have had against the Company, are confidential. Executive
further agrees that non-public information about the Company’s customers or
other organizations with which it does business is the exclusive property of the
Company and is also confidential. Executive shall not use or disclose any such
confidential information, for the benefit of himself or another, and shall treat
such information as confidential, unless Executive has specific prior written
authorization from the Company to use or disclose it. The foregoing
notwithstanding, Executive may disclose that he has a relationship with any of
the Company’s employees and directors, provided he does so in a positive,
non-disparaging manner and without disclosing any confidential information.

7.
Compliance with Other Agreements. Executive acknowledges and agrees that he has
complied and shall continue to comply with the terms of all other existing
agreements with the Company executed by Executive, including by electronic
signature, as modified or amended, including, but not limited to, Sections 3 and
4 of the Employment Agreement and any confidentiality agreement, non-compete
agreement and/or restrictive covenants agreement, in each case as limited by the
following: to the extent that the restrictions contained in Paragraphs 3 and 4
of the Employment Agreement or in Sections 9 and 10 of this Agreement are
inconsistent with any similar provision in any restrictive covenants and
confidentiality agreement entered into by Executive with the Company, the terms
of Paragraphs 3 and 4 of the Employment Agreement or Sections 9 and 10 of this
Agreement are intended to and shall control, notwithstanding the fact that the
terms of any such other agreement may be broader in scope or indicate that such
other agreement shall control.

8.
Return of Company Property. Executive represents that he has returned all
property belonging to the Company in his possession or under his control
(including, without limitation, company identification card, laptop computer or
tablet, executive demonstrator vehicle, confidential information, etc.) on or
before the Separation Date, and Executive shall not be required to provide an
inventory of such property, notwithstanding any obligation to do so under any
other agreement with the Company. Executive also understands and agrees that,
effective as of July 22, 2019, Executive is no longer authorized to incur any
expenses or obligations or liabilities on behalf of the Company.

9.
Confidentiality. The Executive hereby agrees that, without the prior approval of
the Company, he shall not for a period of five (5) years after his employment
with the Company: (1) give any interviews or speeches, write any books or
articles, make any public statements (whether through the press, at automobile
trade conferences or meetings or through similar media), or make any disparaging
or negative statements: (x) concerning any confidential or non-public
information of or about the Company or any of its businesses or, except in a
positive manner, concerning the reputation of the Company or the personal or
business reputations of its directors, officers, shareholders or employees,
(y) concerning any matter he has participated in while an employee of the
Company, other than in a positive manner and to the extent that it would not
involve disclosing any confidential or non-public information, or (z) in
relation to any matter concerning the Company or any of its businesses occurring
after the Employment Period, other than in a positive manner; or (2) take any
action with the intent to impede, disrupt or interfere with the contracts,
agreements, understandings, communications or relationships of the Company with
any third party.

10.
Non-Solicitation/No-Hire/Non-Competition.

(a)
Executive hereby acknowledges that the Company is as of the date hereof engaged
primarily in the sale, leasing, financing and servicing of new and used
vehicles, as well as the provision of related services and products, such as the
sale of parts and accessories, extended service contracts, aftermarket
automotive products and collision repair services (the “Auto Business”).
Executive further acknowledges that: (i) the Company may engage in additional
related businesses or in separate and distinct businesses from time to time,
(ii) the Company currently engages in its businesses by means of traditional
retail establishments, the Internet and otherwise and the Company may in the
future engage in its businesses by alternative means, and (iii) Executive’s
position with the Company is such that he will be privy to specific trade
secrets, confidential information, confidential business lists, confidential
records, customer goodwill, specialized training and employees, any or all of
which have great and competitive value to the Company.

(b)
During Executive’s employment with the Company and for a period of one (1) year
following the Separation Date, Executive shall not, directly or indirectly,
anywhere in the United States (or in any other geographic area outside the
United States where the Company conducts business at any time during Executive’s
employment with the Company):






--------------------------------------------------------------------------------





(i)
participate or engage in or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, joint venture, trust or
other form of business entity, whether as an individual proprietor, partner,
joint venturer, officer, director, member, employee, consultant, independent
contractor, stockholder, lender, landlord, finder, agent, broker, trustee, or in
any manner whatsoever (except for an ownership interest not exceeding 1% of a
publicly-traded entity), if such entity or its affiliates is engaged, directly
or indirectly, in the Auto Business or any other business of the type and
character engaged in or competitive with any business conducted by the Company
at any time during the Executive’s employment by the Company on or after the
date hereof;

(ii)
employ, or knowingly permit any company or business directly or indirectly
controlled by him to employ, any person who is known by Executive to be, or have
been, employed by the Company or any subsidiary or affiliate of the Company at
or within the prior six (6) months, or in any manner seek to induce any such
person to leave his or her employment (including, without limitation, for or on
behalf of a subsequent employer of the Executive);

(iii)
solicit any customers to patronize any business directly or indirectly in
competition with the businesses conducted by the Company or any subsidiary or
affiliate of the Company at any time during Executive’s relationship with the
Company; or

(iv)
request or advise any customer or vendor of the Company or any subsidiary or
affiliate of the Company or its successors to withdraw, curtail or cancel any
such customer’s or vendor’s business with any such entity.

(c)
Without limiting the generality of this Agreement, the severance pay and
severance benefits set forth in Section 2 of this Agreement and the continued
vesting/delivery described in Section 4(c) of this Agreement shall immediately
cease (provided that Executive shall be entitled to receive and retain at least
one thousand dollars ($1,000) of severance payments and benefits) and not be
resumed in the event that Executive (i) is in material breach of the restrictive
covenants (as limited by Section 7 herein) set forth in this Agreement or in any
other restrictive covenant agreement with the Company (collectively, the
“Restrictive Covenants”) or (ii) would be in material breach of the Restrictive
Covenants had such Restrictive Covenants been in effect through the eighteen
(18)-month period following the Separation Date.

11.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.

12.
Full General Release of Claims. Except as provided in this Section 12,
Executive, for himself and for his heirs, successors, assigns, and all other
persons claiming through Executive, irrevocably and unconditionally releases and
forever discharges the Company, together with each of its past present and
future owners, parents, subsidiaries and affiliates, and all of their
predecessors, successors, assigns, officers, directors, and employees and each
of their respective subsidiaries, affiliates, estates, predecessors, successors
and assigns, from any and all claims, complaints, liabilities, obligations,
promises, agreements, damages, causes of action, costs, losses, debts and
expenses of every kind, in law or in equity, whether known or unknown, foreseen
or unforeseen, from the beginning of time to the date Executive executes this
Agreement, as applicable, including any and all claims in connection with
Executive’s employment with the Company, including without limitation, those
claims arising from or relating to Executive’s separation from the Company.
Except as provided in this Section 12, this general release is a full and final
bar to any claims Executive may have against the Company, including, without
limitation, any claims arising from or relating to:

(a)
Executive’s pay, bonuses, vacation, or any other employee benefits, and other
terms and conditions of employment or employment practices of the Company
(except as expressly provided in Sections 2 and 3 above);






--------------------------------------------------------------------------------





(b)
restricted stock units, performance-based restricted stock units or other equity
or equity-based awards (except as expressly provided in Section 4 above);

(c)
any claims for punitive, compensatory, and/or retaliatory discharge damages;
back and/or front pay claims and fringe benefits; or payment of any attorneys’
fees for Executive;

(d)
the Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil Right Act
of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining Notification Act;
the Employee Retirement Income Security Act; the Rehabilitation Act; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Age Discrimination in Employment Act; the Older Worker Benefits
Protection Act; the Occupational Safety and Health Act; the Family and Medical
Leave Act; the Florida Civil Rights Act (as any of these laws may have been
amended); or any other federal, state, or local labor, employment, or
anti-discrimination laws; and/or

(e)
to the extent permitted by applicable law, based on any contract, tort, federal,
state, or local “whistleblower” or retaliation claims, personal injury, or
wrongful discharge theory; provided, however, that nothing in this Section 12
shall be deemed to release or impair (i) any rights under the terms of this
Agreement, (ii) any vested rights under Company benefit plans and any rights
under COBRA, (iii) any and all rights to indemnification, advancement or
reimbursement of expenses, and insurance coverage available to Executive as an
officer, director or employee of the Company or any Company subsidiary
(including the Company’s director and officer insurance coverage), including
without limitation under the Company’s or any Company subsidiary’s charter and
by-laws and under applicable corporate law (including without limitation to the
maximum extent permitted under the Delaware General Corporation Law), (iv) any
rights that cannot be waived under applicable law, such as the right to make a
claim for unemployment or workers’ compensation benefits, or (v) any claim(s)
that he may have against any agent(s) or insurer(s) of the Company for any
claims Executive may have against such agent(s) or insurer(s) arising out of the
storage, transport, or delivery of personal items, including, but not limited
to, Executive’s household goods and other possessions.

13.
Time to Consider/Revocation. Executive has twenty-one (21) calendar days from
the Separation Date to consider and accept this Agreement by signing and
returning this Agreement to the Company in order to be entitled to the payments
and benefits in Section 2 of this Agreement (other than COBRA at his own
expense). Executive will have the right to revoke his execution of this
Agreement within seven (7) calendar days following the date Executive executes
this Agreement. If Executive does not advise the Company in writing within the
revocation period of his intent to revoke his execution of this Agreement,
Executive’s execution of this Agreement will become effective and enforceable
upon the expiration of the seven days. If Executive does not execute this
Agreement on or within twenty-one (21) calendar days following the Separation
Date, or Executive revokes his execution, the Company shall have no obligation
to provide Executive with the payments and benefits set forth in Section 2 above
(other than COBRA at his own expense).

14.
Voluntary Action. Executive acknowledges that he has read each section of this
Agreement and understands his rights and obligations, and that the Company has
advised Executive to consult with an attorney of Executive’s choosing prior to
executing this Agreement. Executive further acknowledges and agrees that: (a)
this Agreement is written in a manner understandable to Executive; (b) this
Agreement is granted in exchange for consideration which is in addition to
anything of value to which Executive is otherwise entitled; (c) Executive has
been given a reasonable opportunity to consider and review this Agreement; (d)
Executive has had an opportunity to review this Agreement and, and,
specifically, the release in Section 12 of this Agreement, with an attorney of
Executive’s choosing prior to executing this Agreement; (e) Executive may
challenge the validity of Executive’s waiver in this Agreement of Executive’s
rights under the Age Discrimination in Employment Act and the Older Worker
Benefits Protection Act; and (f) Executive’s signature on this Agreement is
knowing and voluntary.

15.
Miscellaneous.

(a)
Entire Agreement. Except as otherwise provided in this Section 15(a), this
Agreement contains the entire agreement between Executive and the Company
relating to the subject matter hereof, and all prior agreements, negotiations
and representations, including the Employment Agreement between AutoNation and
Executive dated February 18, 2019 (the “Employment Agreement”), are replaced by
this Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
limit or modify the rights of the Company or the obligations of Executive
contained in any other confidentiality agreement, non-compete agreement and/or
restrictive covenants previously signed by Executive, as amended, modified
and/or supplemented, as such provisions shall survive the execution of this
Agreement and Executive’s separation from the Company (as limited by Section 7
herein). This Agreement may only be changed by a written amendment signed by
Executive and the Chief Executive Officer, the General Counsel, or other duly
authorized officer of the Company.






--------------------------------------------------------------------------------





(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company, are not to be
construed as an admission of liability by the Company. Executive specifically
agrees that the Company’s payments are not intended to be, and will not be
offered in evidence or argued in any proceeding as, an admission of liability.
The Company specifically disclaims any liability to Executive or to any other
person or entity.

(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held to be invalid,
illegal, or unenforceable in any respect, this Agreement shall be reformed,
construed, and enforced as if such invalid, illegal, or unenforceable provision
had never been contained herein.

(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.

(e)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the remainder of the consideration to be paid under this
Agreement.

(f)
Exclusive Venue and Jurisdiction. Subject to Section 15(m), any suit, action, or
proceeding relating to this Agreement shall be brought in the state courts of
Broward County, Florida or in the United States District Court for the Southern
District of Florida. The Company and Executive hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action, or
proceeding.

(g)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.

(h)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(i)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.

(j)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:

If to the Company:
General Counsel
AutoNation, Inc.
200 S.W. 1st Avenue - 16th Floor
Fort Lauderdale, FL 33301
If to Executive:
[address noted on Exhibit A]

Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.
(k)
Liability for Breach. In the event that either party breaches any of the terms
of this Agreement, the non-breaching party may pursue any and all remedies
allowable under state and/or federal law. Depending on the interpretation of
applicable law, these remedies may include monetary damages, equitable relief,
and, in the case of Executive’s breach, recoupment of the benefits described in
Section 2 of this Agreement. In the event of Executive’s breach of Section 5
(“Cooperation” provision), Section 6 (“Confidential Information” provision),
Section 7 (“Compliance with Other Agreements” provision), Section 8 (“Return of
Company Property” provision), Section 9 (“Confidentiality” provision), and/or
Section 10 (“Non-Solicitation/No-Hire/Non-Competition” provision), the Company
will provide written notice of such breach to Executive and Executive agrees
that he will relinquish the benefits provided in Section 2 of this Agreement,
unless if such breach is curable, Executive cures such breach within 30 days’
written notice to Executive from the Company. The non-breaching party shall be
entitled






--------------------------------------------------------------------------------





to an award of its reasonable attorney’s fees and costs in any litigation
arising out of a breach of the terms of this Agreement.
(l)
Section 409A. The Company and Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations
relating thereto (“Section 409A”) and that each party’s tax reporting shall be
completed in a manner consistent with such view. The Company and Executive each
agree that upon the Separation Date, Executive will experience a “separation
from service” for purposes of Section 409A. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Separation Date separation from service shall
instead be paid on the first business day after the date that is six months
following the Separation Date (or death, if earlier). Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. Neither the Company nor its
affiliates shall be liable in any manner for any federal, state or local income
or excise taxes (including without limitation any taxes under Section 409A), or
penalties or interest with respect thereto, as a result of the payment of any
compensation or benefits hereunder or the inclusion of any such compensation or
benefits or the value thereof in Executive’s income. Executive acknowledges and
agrees that the Company shall not be responsible for any additional taxes or
penalties resulting from the application of Section 409A.

(m)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules. Notwithstanding any other provision of this Agreement, any dispute
hereunder shall be resolved pursuant to arbitration in accordance with the most
recent arbitration agreement in effect between Executive and the Company, except
that the Company or Executive may pursue equitable relief in a court of law.

[Remainder of Page Intentionally Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Separation
Agreement and General Release of All Claims as of August 21, 2019.
- I HEREBY ACCEPT AND AGREE TO ABIDE BY THIS AGREEMENT -


AutoNation, Inc.




/s/ Coleman Edmunds
 
/s/ Carl C. Liebert III
Coleman Edmunds
Executive Vice President
and General Counsel
 
Carl C. Liebert III
Date: August 21, 2019
 
Date: August 21, 2019






--------------------------------------------------------------------------------





Exhibit A




[Executive’s address]



